Order filed February 8, 2018.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00954-CV
                                   ____________

                     IN THE INTEREST OF T.A.Q., A CHILD


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. 05-FD-0444

                                    ORDER
      The notice of appeal in this case was filed December 8, 2017. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before February 23, 2018. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM